DETAILED ACTION
In response to communication filed on 5 October 2020, claims 1 and 8 are amended. Claims 2-4, 6-7, 10-11 and 18 are canceled. Claims 19-25 are added. Claims 1, 5, 8, 9, 12-17 and 19-25 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2020 has been entered.

Response to Arguments
Applicant’s arguments, see “Claim 1 amendment”, filed 5 October 2020, have been carefully considered and are persuasive based on the amended claim limitations. As a result a new reference Hernandez has been incorporated in the reference below. 

Applicant’s arguments, see “Traversal of present rejections”, filed 5 October 2020, have been carefully considered but are not persuasive.

APPLICANT’S ARGUMENT: Applicant argues that Dumitrescu does not teach a "user-script" that calls such a third party program. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. Dumitrescu in [0036] mentions that command scripts are executed and also teaches 

APPLICANT’S ARGUMENT: Applicant argues that Sitsky does not teach the claim limitation “determine that the target data satisfies a criterion defined by a user” specifically target data that has been extracted from a second file. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument but respectfully disagrees. The current claim language mentions that second file is an embedded file. Sitsky reference teaches in [0086] that the secondary processor determines if data contains embedded data, [0029] mentions about levels of embedding and [0039] also teaches that embedded data is being extracted. Therefore, “second file” in the current application may be reasonably interpreted as “embedded data” in Sitsky reference. Further Sitsky reference also teaches in [0041] that the embedded data satisfies a user criteria. Therefore the embedded data in Sitsky reference that has been interpreted as the second file of the current application does satisfy a 

Claim Interpretation
Claim 1 recites “use the parameters outputted from the user-script to". The claim doesn't recite functionality, but instead recites that parameters outputted from the user-script are used for a specific purpose. Examiner suggests amending the claim to recite the functionality performed by the claimed system, instead of reciting what the claim elements are used for. 

Claim Objections
Claims 1, 12 and 20 are objected to because of the following informalities:  
Claim 1 recites “transforms the original data saved on the user system” should read as --transforms the original data saved on the user computer system – since it appears to be a typographical error that may cause antecedent basis issues. 
Claim 1 also recites “point the indexing engine to target data” should read as -- point the indexing engine to the target data – since it appears to be a typographical error that may cause antecedent basis issues. 
Claim 12 
Claim 20 recites “wherein the criterion comprises 3) containing certain data” should read as -- wherein the criterion comprises containing certain data -- since “3)” appears to be a typographical error. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 9, 12, 13, 15, 16, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sitsky et al. (US 2013/0325873, hereinafter “Sitsky”) in view of Hernandez, III (US 6,651,241 B1, hereinafter “Hernandez”) further in view of Dumitrescu et al. (US 2006/0044597 A1, hereinafter “Dumitrescu”).

Regarding claim 1, Sitsky teaches
A system for extraction and selectively indexing information, (see Sitsky, [0027] the invention provides systems and methods for indexing only recently-changed content of a storage system”) the system comprising: (see Sitsky, [0055] “a data processing system 100 for parallelizing document indexing”).
a server comprising (see Sitsky, [0057] “coupled to a server”) a hardware processor (see Sitsky, [0051] “server hardware when processing”) coupled to non-transitory, computer-readable memory (see Sitsky, [0061] “in a tangible, non-transitory medium”) containing instructions executable by the processor to (see Sitsky, [0064] “processor… executes four separate processes) cause the server to: (see Sitsky, [0051] “server hardware when processing”).
provide an indexing engine and (see Sitsky, [0030] “to provide living indexes that include data being continuously refreshed or updated by an indexing system”) a user-facing application program interface (API), (see Sitsky, [0060] “The messaging module of data processing system 100 may be any means for communication… Application Programming Interface (API)”) wherein the indexing engine is operable to: (see Sitsky, [0058] “the indexing system includes”).
receive, via the API,…  (see Sitsky, [0060] “The messaging module of data processing system 100 may be any means for communication… Application Programming Interface (API)”) target data,… (see Sitsky, [0052] “storage containers to extract the content”) identify and point (see Sitsky, [0026] “which point to the location of components of the data”) the indexing engine to (see Sitsky, [0058] “the indexing system”) target data in a container file… (see Sitsky, [0052] “cracking open the formats of the largest and most complex storage containers to extract the content”) include the paths of (see Sitsky, [0063] “The physical location of the data may be represented by a root URL such as a file path to a PST file ("c:\evidence\input.pst")”) the target data and (see Sitsky, [0052] “storage containers to extract the content”) the container file comprises content and metadata; (see Sitsky, [0033] “Containers can be structures of varying complexity designed to embed large numbers of items, with accompanying metadata”).
run a first process, executed on the processor, (see Sitsky, [0086] “secondary processor 108 receives and processes”) to extract a file from (see Sitsky, [0085] “receives… relating to a work item”; [0062] “a work item may be an exchange database file (EDB) file, a disk image file, an email message inside a Microsoft Outlook PST file, a Microsoft Word document, a zip file, an email message, and a Lotus Notes database file”) the container file, (see Sitsky, determine that the file includes an embedded second file, (see Sitsky, [0086] “secondary processor 108 determines if the data of the work item contains embedded data”) make a determination (see Sitsky, [0088] “if the data processor determines that”) that the first process will not process the second file, and (see Sitsky, [0080] “secondary processor 108 is requesting another secondary processor 108 to process the work item”) call a second process; (see Sitsky, [0077] “a request for another secondary processor”). 
run a second process, executed on a second processor (see Sitsky, [0089] “handled by another secondary processor”) in parallel with (see Sitsky, [0043] “includes multiple parallel processers”) the first process,… (see Sitsky, [0086] “secondary processor 108”) to extract the second file, (see Sitsky, [0039] “secondary processor 108 processes the work item to extract the embedded data”; [0011] “as embedded data, an item that was attached to the email (e.g., a zip file that includes a word-processing document, which has an inserted picture)”) identify the target data (see Sitsky, [0052] “cracking open the formats of the largest and most complex storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) within the second file, (see Sitsky, [0039] “the embedded data”) make a determination that the second process will process (see Sitsky, [0067] “The embedded data is sent to primary processor 102 to provide to another secondary processor 108 to process this embedded data”) the target data, and (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) determine that (see Sitsky, [0041] “If certain material, items, or embedded data”) the target data (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) satisfies a criterion defined by a user; and (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”).
perform an operation on (see Sitsky, [0040] “Any indexing operation can be accompanied by copy, show, delete, delete "all but", or similar operations for”) the target data, (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”) wherein the operation is (see Sitsky, [0040] “Any indexing operation can be”) defined by a user (see Sitsky, [0040] “matching criteria for electronic items being indexed can be specified through the use of regular expressions, which can be applied to document contents, embedded data, or a combination thereof…   electronic items accessed by user John Smith”).
Sitsky does not explicitly teach parameters outputted from a user-script executed by a user computer system, the user-script runs at pre-determined times and calls a third party program that transforms the original data saved on the user system into target data, wherein the parameters identify and point the indexing engine to target data in a container file on the user computer system, wherein the parameters include the paths; to use the parameters outputted from the user-script to extract the second file.
However, Hernandez discloses a scriptor along with an interpreter and also teaches
parameters outputted from a user-script executed by a user computer system, (see Hernandez, [col10 lines31-33] “platform interface commands which can be used in WAMIL scripts to change script variables, input/output parameters”; [col10 lines40-42] “support all WAMI platform interface commands for any (in this WAMIL embodiment) existing WAM variable, input/output process”; [col8 lines47-51] “The interpreter reads and executes one WAMIL command at a time, from a WAMIL script file”; [col24 lines32-33] “the user of the script and system being used”) the user-script runs at pre-determined times and (see Hernandez, [col23 lines28-29] “The WAMIL script execution has been scheduled for the date and time specified”; [col23 line63 – col24 line1 “Where date, is the system date and time the WAMILscript wherein the parameters are output messages from the scripts that manage report file (see Hernandez, [col15] “WAM: OUTPUTON Causes the WAM Interpreter to generate all (for this particular embodiment of WAMIL) output messages to the script WAMIL report file for all (for this particular embodiment of WAMIL) WAM Interpreter commands executed within the script”) on the user computer system, wherein the parameters include a path related to a file (see Hernandez, [col10 lines26-27] “set these parameters via WAMI platform commands”; [col15] “WAM:PUTS path filename string”).
to use the parameters outputted from the user-script to manage the script output files (see Hernandez, [col10 lines26-27] “set these parameters via WAMI platform commands”; [col22 lines51-53] “handles the execution of the script and placement of the script output file”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of parameters in a GUI based user script written in a programming language as being disclosed and taught by Hernandez, in the system taught by Sitsky to yield the predictable results of checking if syntax and variable values have been consistent throughout the script (see Hernandez, [col1 lines5-9] “the field of scriptors and interpreters, and more particularly to a scriptor and an interpreter that check both syntax and whether values for variables have been recited/used consistently throughout the script”).
The proposed combination of Sitsky and Hernandez does not explicitly teach the user-script calls a third party program that transforms the original data saved on the user system into target data. 
However, Dumitrescu discloses data processing and teaches 
script calls a third party program that transforms the original data saved on the user system into a specific target format (see Dumitrescu, [0036] “command script to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of third party program to convert data and specifying a programming language along with search criteria based on keywords as being disclosed and taught by Dumitrescu, in the system taught by the proposed combination of Sitsky and Hernandez to yield the predictable results of providing user-friendly ways to help in processing data (see Dumitrescu, [0034] “processing elements include: a command addition processing element, a command line utility processing element, a character set conversion processing element, a data replacement processing element, a file copy processing element, a job concatenation processing element, and a job splitting processing element. Some or all of these may be provided in a print job workflow system, and additional processing elements may be included in addition to or in place of these example processing elements”).

Regarding claim 5, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the parameters include (see Hernandez, [col10 lines26-27] “set these parameters via WAMI platform commands”) the target data (see Sitsky, [0052] “storage containers to extract the content”; [0029] “A level may refer to complexity or data level of a job and may particularly relate to levels of embedding”). 


claim 8, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises: (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”) containing a third computer file therein (see Sitsky, [0034] “Complex containers, which may be, for example, multiple-user email databases, contain even deeper levels of embedding”; [0004] “archiving systems introduce added levels of complexity.  For example, some archiving systems break up stored electronic items into components and store those components in separate databases, files or disks… electronic items that would satisfy any certain search criteria”). 

Regarding claim 9, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the operation is selected from a group consisting of: (see Sitsky, [0040] “Any indexing operation can be accompanied by copy, show, delete, delete "all but", or similar operations for”) analyzing content of the extracted file; (see Sitsky, [0095] “analyze a small segment of a file share data for a company”) searching the file and/or its metadata; (see Sitsky, [0040] “results that match search one or more search criterion”) extracting certain data from the file; (see Sitsky, [0029] “selection of certain contents or metadata… the documents and attachments”) extracting certain metadata from the file; (see Sitsky, [0029] “selection of certain contents or metadata… the documents and attachments”) deleting the file; (see Sitsky, [0040] “Any indexing operation can be accompanied by… delete, delete "all but", or similar operations for”) and augmenting the metadata associated with the file (see Sitsky, [0029] “a lite index could refer to results of an indexing job performed down to the metadata level of all the documents”). 

claim 12, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the user-script is a script written in a programming language selected from the group consisting of: (see Hernandez, [col3 lines24-25] “a script was written in an appropriate language”; [col4 lines64-67] “to generate the scriptor and/or interpreter… have been written in two languages, the Tool Command Language (TCL) and C”) JavaScript, (see Dumitrescu, [0036] “in the form of, for example, DLLs or JavaScript”) Tcl (see Hernandez, [col3 lines24-25] “a script was written in an appropriate language”; [col4 lines64-67] “scripts that cause the processor 402 to generate the scriptor and/or interpreter… have been written in two languages, the Tool Command Language (TCL) and C”). 

Regarding claim 13, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the user-script is not compiled prior to execution (see Hernandez, [col1 lines13-17] “A script is a sequence of commands that are to be interpreted, i.e., executed by a program running on a processor, as contrasted with a program that is compiled into machine code of a processor and then directly executed by the processor” – Two of the broad categories of languages are interpreted languages and compiled languages. If a language is an interpreted language then they may not be a compiled language. The current reference clarifies that the script is interpreted and not compiled; [col24 lines32-33] “the user of the script and system being used”). 

Regarding claim 15, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the user-script uses a general purpose scripting language (see Hernandez, [col3 lines24-25] “a script was written in an appropriate language”; [col4 lines64-67] to interface with a third party software (see Dumitrescu, [0036] “execute a third party program”). 

Regarding claim 16, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the system further comprises a graphical user interface to allow a user to input user-scripts (see Hernandez, [col1 lines22-23] “to provide a graphical user interface (GUI) that permits a user to write a script by assembling commands and their arguments from pull-down menus. Such a GUI for scripting is typically referred to as a scriptor”; [col22 lines38-40] “A user can execute the script by selecting Run script from the WAM Graphical User Interface (GUI) Main Menu TOOLS pull down menu or from a command line”).

Regarding claim 19, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises: (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”) being a particular file format (see Sitsky, [0032] “Documents may contain text or HTML, metadata, formatting and embedded content. The common formats include word processing documents, spreadsheets, and presentations”; [0040] “Search criteria can include… containing certain content types such as picture files or videos; etc.”).

Regarding claim 20, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises 3) containing certain data (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”).

Regarding claim 21, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”) containing certain metadata (see Sitsky, [0040] “Search criteria can include testing for certain values in metadata”).

Regarding claim 23, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”) containing certain keywords (see Dumitrescu, [0038] “The searched for… data may be specified by a user. The data may be entered as regular text and/or by ASCII code, or other character encoding scheme”).

Regarding claim 24, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”) containing certain dates (see Sitksy, [0040] “Search criteria can include… created or modified on, before, after, or within a certain date or date range”).

Regarding claim 25, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”) being written by a certain author (see Sitksy, [0040] .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sitsky, Hernandez and Dumitrescu in view of Subramanya et al. (US 2014/0149978 A1, hereinafter “Subramanya”).

Regarding claim 14, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the user-script (see Hernandez, [col4 lines64-67] “scripts that cause the processor 402 to generate the scriptor and/or interpreter”).
The proposed combination of Sitsky, Hernandez and Dumitrescu does not explicitly teach script runs SQL queries. 
However, Subramanya discloses command-line scripts and also teaches
script runs SQL queries (see Subramanya, [0029] the scripting language of the command-line scripting environment“; [0035] “retrieve data in response to SQL-formatted commands”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of as being disclosed and taught by Subramanya, in the system taught by the proposed combination of Sitsky, Hernandez and Dumitrescu to yield the predictable results of effectively executing and managing scripts (see Subramanya, [0003] “The method may include providing a script to a command line scripting module… The command-line scripting module may cause the parameter identifier to be communicated to the user. The method may further include receiving a parameter value from .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sitsky, Hernandez and Dumitrescu in view of Savant et al. (US 2016/0274927 A1, hereinafter “Savant”).

Regarding claim 17, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the API interfaces with (see Sitsky, [0060] “The messaging module of data processing system 100 may be any means for communication… Application Programming Interface (API)”). 
The proposed combination of Sitsky, Hernandez and Dumitrescu does not explicitly teach multiple user-scripts simultaneously.
However, Savant discloses multiple scripts and also teaches 
multiple user-scripts simultaneously (see Savant, [0024] “run multiple scripts simultaneously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of multiple user scripts as being disclosed and taught by Savant, in the system taught by the proposed combination of Sitsky, Hernandez and Dumitrescu to yield the predictable results of providing an efficient way of managing status of multiple scripts (see Savant, [0003] “When executed by at least one processor, the instructions may be configured to cause a health status server to at least run multiple scripts against multiple virtual machines, each of the multiple virtual machines being generated from one of the multiple virtual machine templates, and generate, for each of the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sitsky, Hernandez and Dumitrescu in view of Stellhorn et al. (US 2009/0157675 A1, hereinafter “Stellhorn”).

Regarding claim 22, the proposed combination of Sitsky, Hernandez and Dumitrescu teaches
wherein the criterion comprises (see Sitsky, [0041] “If certain material, items, or embedded data satisfy a user's criteria”).
The proposed combination of Sitsky, Hernandez and Dumitrescu does not explicitly teach criterion comprises containing a URL known to be associated with phishing or malware.
However, Stellhorn discloses detecting fraudulent website and also teaches 
search criteria containing a URL known to be associated with phishing or malware (see Stellhorn, [0034] “the suspicious URL… to search for phrases (i.e., classification criteria) that are known to appear in addresses corresponding to known fraudulent sites, such as common misspellings of "Bank of America.".. to determine the likelihood a site or message is phishing-related”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of multiple user scripts as being disclosed and taught by Stellhorn, in the system taught by the proposed combination of Sitsky, Hernandez and Dumitrescu to yield the predictable results of identifying fraudulent sites in an efficient manner (see Stellhorn, [0003] “A method and system for processing fraud alerts and identifying fraudulent sites allows an organization to classify, monitor, and shut down fraudulent site such as websites in an efficient manner. A system for combating online fraud may include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158